    Case 2:20-cv-08100-FMO-AFM Document 12-1 Filed 10/26/20 Page 1 of 1 Page ID #:57
 Kate T. Spelman
 Jenner & Block LLP
 633 West 5th Street, Suite 3600
 Los Angeles, CA 90071

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 Elena Coleman,                                                         CASE NUMBER
                                                                                               2:20-cv-8100-FMO
                                                         Plaintiff(s)
                             v.
 Mondelēz International, Inc.                                            (PROPOSED) ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                     Defendant(s).           A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Panos, Dean N.                                                                  of    Jenner & Block LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                              353 North Clark Street
  (312) 222-9350                          (312) 527-0484                                Chicago, IL 60654
  Telephone Number                        Fax Number
  dpanos@jenner.com
                              E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Defendant Mondelēz International, Inc.


  Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
and designating as Local Counsel
  Spelman, Kate T.                                                                 of   Jenner & Block LLP
  Designee’s Name (Last Name, First Name & Middle Initial                               633 West 5th Street, Ste. 3600
                                                                  213-239-              Los Angeles, CA 90071
  269109                           213-239-5100                   5199
   Designee’s Cal. Bar No.         Telephone Number               Fax Number
  kspelman@jenner.com
                              E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☐GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated:
                                                                                U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
